Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 2-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-26 of U.S. Patent No. US11082177B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 2-27 of the instant application merely broaden the scope of claims 1-26 of US11082177B2 by using the terms “type of the overhead channel” instead of “communication link direction associated with the overhead channel.”
The table below maps the claims in the instant applications to corresponding claims which have substantially the same limitations [up to and including limitations of parent and intervening claims] in US11082177B2.  The differences of substance have been underlined.
Instant Application
US11082177B2
2. A method for wireless communications, comprising:
receiving an indication associated with a reference number of resources for an overhead channel based at least in part on a type of the overhead channel, wherein the type of the overhead channel comprises an uplink channel or a downlink channel;
determining a number of resources available for data transmission based at least in part on the reference number of resources for the overhead channel;
determining a size of a transport block based at least in part on the number of resources available for data transmission;
segmenting the transport block into at least one code block based at least in part on the size of the transport block; and
communicating the at least one code block over a communication link.
1. A method for wireless communications, comprising:
receiving an indication associated with a reference number of resources for an overhead channel based at least in part on a communication link direction associated with the overhead channel, wherein the communication link direction comprises uplink or downlink;
determining a number of resources available for data transmission based at least in part on the reference number of resources for the overhead channel;
determining a size of a transport block based at least in part on the number of resources available for data transmission;
segmenting the transport block into at least one code block based at least in part on the size of the transport block; and
communicating the at least one code block over a communication link.
3. The method of claim 2, wherein the receiving comprises receiving, via a control channel, a code block size indicator or the reference number of resources for the overhead channel.
2. The method of claim 1, wherein the receiving comprises receiving, via a control channel, a code block size indicator or the reference number of resources for the overhead channel.
4. The method of claim 2, wherein the determining the size of the transport block is further based on a modulation order and coding scheme (MCS) indicator.
3. The method of claim 1, wherein the determining the size of the transport block is further based on a modulation order and coding scheme (MCS) indicator.
5. The method of claim 2, wherein the reference number of resources for the overhead channel is associated with a channel state information reference signal (CSI-RS).
4. The method of claim 1, wherein the reference number of resources for the overhead channel is associated with a channel state information reference signal (CSI-RS).
6. The method of claim 2, wherein the reference number of resources for the overhead channel is associated with one or more of a control channel in a data region of the transport block, a synchronization channel, a maximum number of resources associated with the overhead channel, a minimum number of resources associated with the overhead channel, or a median number of resources associated with the overhead channel.
5. The method of claim 1, wherein the reference number of resources for the overhead channel is associated with one or more of a control channel in a data region of the transport block, a synchronization channel, a maximum number of resources associated with the overhead channel, a minimum number of resources associated with the overhead channel, or a median number of resources associated with the overhead channel.
7. The method of claim 2, further comprising determining a first number of information bits for the transport block based at least in part on a number of code blocks associated with the transport block and a second number of information bits for the code blocks.
6. The method of claim 1, further comprising determining a first number of information bits for the transport block based at least in part on a number of code blocks associated with the transport block and a second number of information bits for the code blocks.
8. The method of claim 7, further comprising determining the second number of information bits for the code blocks based at least in part on a code block size and a code rate.
7. The method of claim 6, further comprising determining the second number of information bits for the code blocks based at least in part on a code block size and a code rate.
9. The method of claim 7, further comprising determining the number of code blocks associated with the transport block based at least in part on a number of resource blocks allocated for the transport block and the reference number of resources for the overhead channel.
8. The method of claim 6, further comprising determining the number of code blocks associated with the transport block based at least in part on a number of resource blocks allocated for the transport block and the reference number of resources for the overhead channel.
10. The method of claim 2, further comprising determining a number of pad bits for the transport block based at least in part on an actual number of resources associated with the overhead channel.
9. The method of claim 1, further comprising determining a number of pad bits for the transport block based at least in part on an actual number of resources associated with the overhead channel.
11. The method of claim 2, further comprising determining a number of punctured bits for the at least one code block based at least in part on an actual number of resources associated with the overhead channel.
10. The method of claim 1, further comprising determining a number of punctured bits for the at least one code block based at least in part on an actual number of resources associated with the overhead channel.
12. The method of claim 11, further comprising:
identifying a plurality of resource bundles associated with the at least one code block;
determining an interleaver matrix based at least in part on the number of punctured bits for the at least one code block; and
interleaving the plurality of resource bundles according to the interleaver matrix.
11. The method of claim 10, further comprising:
identifying a plurality of resource bundles associated with the at least one code block;
determining an interleaver matrix based at least in part on the number of punctured bits for the at least one code block; and
interleaving the plurality of resource bundles according to the interleaver matrix.
13. The method of claim 2, further comprising:
determining an interleaver matrix based at least in part on the reference number of resources for the overhead channel; and
interleaving a plurality of resources of the at least one code block according to the interleaver matrix.
12. The method of claim 1, further comprising:
determining an interleaver matrix based at least in part on the reference number of resources for the overhead channel; and
interleaving a plurality of resources of the at least one code block according to the interleaver matrix.
14. The method of claim 13, wherein interleaving the plurality of resources comprises:
writing the plurality of resources to elements of the interleaver matrix according to a first order; and
reading the elements of the interleaver matrix according to a second order.
13. The method of claim 12, wherein interleaving the plurality of resources comprises:
writing the plurality of resources to elements of the interleaver matrix according to a first order; and
reading the elements of the interleaver matrix according to a second order.
15. An apparatus for wireless communications, comprising:
a processor; and
memory coupled to the processor, wherein the processor is configured to:
receive an indication associated with a reference number of resources for an overhead channel based at least in part on a type of the overhead channel, wherein the type of the overhead channel comprises an uplink channel or a downlink channel,
determine a number of resources available for data transmission based at least in part on the reference number of resources for the overhead channel,
determine a size of a transport block based at least in part on the number of resources available for data transmission,
segment the transport block into at least one code block based at least in part on the size of the transport block, and
communicate the at least one code block over a communication link.
14. An apparatus for wireless communications, comprising:
a processor; and
memory coupled to the processor, wherein the processor is configured to:
receive an indication associated with a reference number of resources for an overhead channel based at least in part on a communication link direction associated with the overhead channel, wherein the communication link direction comprises uplink or downlink,
determine a number of resources available for data transmission based at least in part on the reference number of resources for the overhead channel,
determine a size of a transport block based at least in part on the number of resources available for data transmission,
segment the transport block into at least one code block based at least in part on the size of the transport block, and
communicate the at least one code block over a communication link.
16. The apparatus of claim 15, wherein the processor configured to receive is further configured to receive, via a control channel, a code block size indicator or the reference number of resources for the overhead channel.
15. The apparatus of claim 14, wherein the processor configured to receive is further configured to receive, via a control channel, a code block size indicator or the reference number of resources for the overhead channel.
17. The apparatus of claim 15, wherein the processor configured to determine the size of the transport block is further configured to determine the size of the transport block based on a modulation order and coding scheme (MCS) indicator.
16. The apparatus of claim 14, wherein the processor configured to determine the size of the transport block is further configured to determine the size of the transport block based on a modulation order and coding scheme (MCS) indicator.
18. The apparatus of claim 15, wherein the reference number of resources for the overhead channel is associated with a channel state information reference signal (CSI-RS).
17. The apparatus of claim 14, wherein the reference number of resources for the overhead channel is associated with a channel state information reference signal (CSI-RS).
19. The apparatus of claim 15, wherein the reference number of resources for the overhead channel is associated with one or more of a control channel in a data region of the transport block, a synchronization channel, a maximum number of resources associated with the overhead channel, a minimum number of resources associated with the overhead channel, or a median number of resources associated with the overhead channel.
18. The apparatus of claim 14, wherein the reference number of resources for the overhead channel is associated with one or more of a control channel in a data region of the transport block, a synchronization channel, a maximum number of resources associated with the overhead channel, a minimum number of resources associated with the overhead channel, or a median number of resources associated with the overhead channel.
20. The apparatus of claim 15, wherein the processor is further configured to determine a first number of information bits for the transport block based at least in part on a number of code blocks associated with the transport block and a second number of information bits for the code blocks.
19. The apparatus of claim 14, wherein the processor is further configured to determine a first number of information bits for the transport block based at least in part on a number of code blocks associated with the transport block and a second number of information bits for the code blocks.
21. The apparatus of claim 20, wherein the processor is further configured to determine the second number of information bits for the code blocks based at least in part on a code block size and a code rate.
20. The apparatus of claim 19, wherein the processor is further configured to determine the second number of information bits for the code blocks based at least in part on a code block size and a code rate.
22. The apparatus of claim 20, wherein the processor is further configured to determine the number of code blocks associated with the transport block based at least in part on a number of resource blocks allocated for the transport block and the reference number of resources for the overhead channel.
21. The apparatus of claim 19, wherein the processor is further configured to determine the number of code blocks associated with the transport block based at least in part on a number of resource blocks allocated for the transport block and the reference number of resources for the overhead channel.
23. The apparatus of claim 15, wherein the processor is further configured to determine a number of pad bits for the transport block based at least in part on an actual number of resources associated with the overhead channel.
22. The apparatus of claim 14, wherein the processor is further configured to determine a number of pad bits for the transport block based at least in part on an actual number of resources associated with the overhead channel.
24. The apparatus of claim 15, wherein the processor is further configured to determine a number of punctured bits for the at least one code block based at least in part on an actual number of resources associated with the overhead channel.
23. The apparatus of claim 14, wherein the processor is further configured to determine a number of punctured bits for the at least one code block based at least in part on an actual number of resources associated with the overhead channel.
25. The apparatus of claim 24, wherein the processor is further configured to:
identify a plurality of resource bundles associated with the at least one code block;
determine an interleaver matrix based at least in part on the number of punctured bits for the at least one code block; and
interleave the plurality of resource bundles according to the interleaver matrix.
24. The apparatus of claim 23, wherein the processor is further configured to:
identify a plurality of resource bundles associated with the at least one code block;
determine an interleaver matrix based at least in part on the number of punctured bits for the at least one code block; and
interleave the plurality of resource bundles according to the interleaver matrix.
26. The apparatus of claim 15, wherein the processor is further configured to:
determine an interleaver matrix based at least in part on the reference number of resources for the overhead channel; and
interleave a plurality of resources of the at least one code block according to the interleaver matrix.
25. The apparatus of claim 14, wherein the processor is further configured to:
determine an interleaver matrix based at least in part on the reference number of resources for the overhead channel; and
interleave a plurality of resources of the at least one code block according to the interleaver matrix.
27. The apparatus of claim 26, wherein the processor configured to interleave the plurality of resources is further configured to:
write the plurality of resources to elements of the interleaver matrix according to a first order; and
read the elements of the interleaver matrix according to a second order.
26. The apparatus of claim 25, wherein the processor configured to interleave the plurality of resources is further configured to:
write the plurality of resources to elements of the interleaver matrix according to a first order; and
read the elements of the interleaver matrix according to a second order.


Claims 2-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-12, 14, and 19 of U.S. Patent No. US10348466B2 in view of Kim (US 20090199066 A1). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 27-52 of the instant application merely broaden the scope of claims 1, 4-12, 14, and 19 of US10348466B2 by omitting limitations, such as that the reference number of resources is a reference number of tones or that receiving an indication associated with the reference number of tones is used to identify the reference number of tones. It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA), also note Exparte Rainu, 168 USPQ 375 (Bd. App. 1969); the omission of a reference element whose function is not needed would be obvious to one skilled in the art. 
Regarding claim 2, the claims of US10348466B2 disclose:
“A method for wireless communications, comprising:” ([claim 1]: “A method for wireless communications, comprising: identifying a reference number of tones for an overhead channel of a transport block based at least in part on a communication link direction associated with the overhead channel, wherein the communication link direction comprises uplink, downlink, or sidelink…”)
“receiving an indication associated with a reference number of resources” ([claim 1]: “…identifying a reference number of tones for an overhead channel of a transport block…” ; [claim 14]: “…receiving the reference number of tones using the control channel…”)
“based at least in part on a type of the overhead channel, wherein the type of the overhead channel comprises an uplink channel or a downlink channel” ([claim 1]: “based at least in part on a communication link direction associated with the overhead channel, wherein the communication link direction comprises uplink, downlink, or sidelink…”)
“determining a number of resources available for data transmission based at least in part on the reference number of resources for the overhead channel;” ([claim 1]: “…determining a number of tones available for data transmission based at least in part on the reference number of tones…”
“determining a size of a transport block based at least in part on the number of resources available for data transmission;” ([claim 1]: “…determining a size of the transport block based at least in part on the number of tones available for data transmission…”
“segmenting the transport block into at least one code block based at least in part on the size of the transport block;” ([claim 1]: “…segmenting the transport block into a code block based at least in part on the reference number of tones for the overhead channel and the size of the transport block.”)
The claims of US10348466B2 do not explicitly disclose “and communicating the at least one code block over the communication link”.
However, Kim discloses the missing feature “and communicating the at least one code block over the communication link” ([para 0047]: “Thereafter, the rate matching process S105, and the code block concatenation and channel interleaving process S106 are sequentially applied to the individual code blocks, such that the resultant code blocks are transmitted to a reception end.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the claims of US10348466B2 and teachings of Kim, to following obtaining the code blocks as disclosed by the claims of US10348466B2, to communicate them as disclosed by Kim. The motivation for communicating the code blocks is that it is necessary for the technique to be used for communication, thereby enhancing the quality of the resulting communication. Therefore, it would have been obvious to combine the claims of US10348466B2 with Kim to obtain the invention as specified in the instant claim.
Regarding claim 3, the claims of US10348466B2 in view of Kim disclose all the limitations of the parent claim. The claims of US10348466B2 further disclose:
“wherein the receiving comprises receiving, via a control channel, a code block size indicator or the reference number of resources for the overhead channel.” ([claim 14]: “…receiving the reference number of tones using the control channel…”)
Regarding claim 4, the claims of US10348466B2 in view of Kim disclose all the limitations of the parent claim. 
The claims of US10348466B2 do not explicitly disclose “wherein the determining the size of the transport block is further based on a modulation order and coding scheme (MCS) indicator.”
However, Kim further discloses the missing feature “wherein the determining the size of the transport block is further based on a modulation order and coding scheme (MCS) indicator.” ([para 0024]: “The method may further comprise: receiving information indicating a Modulation and Coding Scheme ( MCS) and an available resource area size from a reception end; and determining the specific transport block size based on the received information from the predetermined transport block size combinations.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the claims of US10348466B2 and teachings of Kim, to determine the transport block size as disclosed by the claims of US10348466B2, based on an MCS as disclosed by Kim. The motivation for determine the TBS based on an MCS is that it allows the transport block size to be optimized for the modulation scheme and code rate, thereby increasing system efficiency. Therefore, it would have been obvious to combine the claims of US10348466B2 with Kim to obtain the invention as specified in the instant claim.
Regarding claim 5, the claims of US10348466B2 in view of Kim disclose all the limitations of the parent claim. The claims of US10348466B2 further disclose:
“wherein the reference number of resources for the overhead channel is associated with a channel state information reference signal (CSI- RS).” ([claim 4]: “…wherein the reference number of tones for the overhead channel is based at least in part on … a channel state information reference signal (CSI-RS).…”)
Regarding claim 6, the claims of US10348466B2 in view of Kim disclose all the limitations of the parent claim. The claims of US10348466B2 further disclose:
“wherein the reference number of resources for the overhead channel is associated with one or more of a control channel in a data region of the transport block, a synchronization channel, a maximum number of resources associated with the overhead channel, a minimum number of resources associated with the overhead channel, or a median number of resources associated with the overhead channel.” ([claim 4]: “…wherein the reference number of tones for the overhead channel is based at least in part on one or more of a control channel in a data region of the transport block, a synchronization channel… a maximum number of tones associated with the overhead channel, a minimum number of tones associated with the overhead channel, or a median number of tones associated with the overhead channel…”)
Regarding claim 7, the claims of US10348466B2 in view of Kim disclose all the limitations of the parent claim. The claims of US10348466B2 further disclose:
“further comprising determining a first number of information bits for the transport block based at least in part on a number of code blocks associated with the transport block and a second number of information bits for the code blocks.” ([claim 5]: “…determining a first number of information bits for the transport block based at least in part on a number of code blocks associated with the transport block and a second number of information bits for the code blocks.”)
Regarding claim 8, the claims of US10348466B2 in view of Kim disclose all the limitations of the parent claim. The claims of US10348466B2 further disclose:
“determining the second number of information bits for the code blocks based at least in part on a code block size and a code rate.” ([claim 6]: “…determining the second number of information bits for the code blocks based at least in part on a code block size and a code rate.”)
Regarding claim 9, the claims of US10348466B2 in view of Kim disclose all the limitations of the parent claim. The claims of US10348466B2 further disclose:
“determining the number of code blocks associated with the transport block based at least in part on a number of resource blocks allocated for the transport block and the reference number of resources for the overhead channel.” ([claim 7]: “…determining the number of code blocks associated with the transport block based at least in part on a number of resource blocks allocated for the transport block and the reference number of tones for the overhead channel.”)
Regarding claim 10, the claims of US10348466B2 in view of Kim disclose all the limitations of the parent claim. The claims of US10348466B2 further disclose:
“determining a number of pad bits for the transport block based at least in part on an actual number of resources associated with the overhead channel.” ([claim 8]: “…determining a number of pad bits for the transport block based at least in part on an actual number of tones associated with the overhead channel.”)
Regarding claim 11, the claims of US10348466B2 in view of Kim disclose all the limitations of the parent claim. The claims of US10348466B2 further disclose:
“determining a number of punctured bits for the at least one code block based at least in part on an actual number of resources associated with the overhead channel.” ([claim 9]: “…determining a number of punctured bits for the code block based at least in part on an actual number of tones associated with the overhead channel.”)
Regarding claim 12, the claims of US10348466B2 in view of Kim disclose all the limitations of the parent claim. The claims of US10348466B2 further disclose:
“identifying a plurality of resource bundles associated with the at least one code block; determining an interleaver matrix based at least in part on the number of punctured bits for the at least one code block; and interleaving the plurality of tone bundles according to the interleaver matrix.” ([claim 10]: “…identifying a plurality of tone bundles associated with the code block; determining an interleaver matrix based at least in part on the number of punctured bits for the code block; and interleaving the plurality of tone bundles according to the interleaver matrix.”)
Regarding claim 13, the claims of US10348466B2 in view of Kim disclose all the limitations of the parent claim. The claims of US10348466B2 further disclose:
“determining an interleaver matrix based at least in part on the reference number of resources for the overhead channel; and interleaving a plurality of resources of the at least one code block according to the interleaver matrix.” ([claim 11]: “…determining an interleaver matrix based at least in part on the reference number of tones for the overhead channel; and interleaving a plurality of tones of the code block according to the interleaver matrix.”)
Regarding claim 14, the claims of US10348466B2 in view of Kim disclose all the limitations of the parent claim. The claims of US10348466B2 further disclose:
“wherein interleaving the plurality of resources comprises: writing the plurality of resources to elements of the interleaver matrix according to a first order; and reading the elements of the interleaver matrix according to a second order.” ([claim 12]: “…wherein interleaving the plurality of tones comprises: writing the plurality of tones to elements of the interleaver matrix according to a first order; and reading the elements of the interleaver matrix according to a second order.”)
Regarding claim 15, the claims of US10348466B2 disclose:
“An apparatus for wireless communications, comprising: a processor; and memory coupled to the processor, wherein the processor is configured to:” ([claim 19]: “ An apparatus for wireless communications, comprising: a processor; and memory coupled to the processor, wherein the processor is configured to:”)
“receive an indication associated with a reference number of resources for an overhead channel” ([claim 19]: “…identify a reference number of tones for an overhead channel of a transport block…” [claim 14]: “…receiving the reference number of tones using the control channel…”)
“based at least in part on a type of the overhead channel, wherein the type of the overhead channel comprises an uplink channel or a downlink channel” ([claim 19]: “…based at least in part on a communication link direction associated with the overhead channel, wherein the communication link direction comprises uplink, downlink, or sidelink…”)
“determine a number of resources available for data transmission based at least in part on the reference number of resources for the overhead channel,” ([claim 19]: “…determine a number of tones available for data transmission based at least in part on the reference number of tones…”
“determine a size of a transport block based at least in part on the number of resources available for data transmission,” ([claim 19]: “…determine a size of the transport block based at least in part on the number of tones available for data transmission …”
“segment the transport block into at least one code block based at least in part on the size of the transport block...” ([claim 19]: “…and segment the transport block into a code block based at least in part on the reference number of tones for the overhead channel…”
The claims of US10348466B2 do not explicitly disclose “and communicate the at least one code block over the communication link”.
However, Kim discloses the missing feature “and communicate the at least one code block over the communication link” ([para 0047]: “Thereafter, the rate matching process S105, and the code block concatenation and channel interleaving process S106 are sequentially applied to the individual code blocks, such that the resultant code blocks are transmitted to a reception end.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the claims of US10348466B2 and teachings of Kim, to following obtaining the code blocks as disclosed by the claims of US10348466B2, to communicate them as disclosed by Kim. The motivation for communicating the code blocks is that it is necessary for the technique to be used for communication, thereby enhancing the quality of the resulting communication. Therefore, it would have been obvious to combine the claims of US10348466B2 with Kim to obtain the invention as specified in the instant claim.
Claim 16-27 are similar to claims 3-14 and are rejected for similar reasons.


Allowable Subject Matter
Claim 2-27 would be allowable if rewritten or amended to overcome the double patenting rejection(s) set forth in this Office action.
The following is an examiner’s statement of reasons for indication of allowable subject matter:
Regarding claims 2 and 15 the closest prior arts Kim (US 20140153484 A1), Li (US 20150358117 A1), and You (US 20180084572 A1) fail to anticipate or render the claims in question obvious. Kim discloses segmenting a transport block into a code block based on an identified number of resources and transporting the transport block (see paragraphs 132-138), but does not disclose this segmentation is performed based on a received indication associated with a reference number of resources of the overhead channel. Li, in paragraph 42, and You, in paragraph 173, disclose that this segmentation may be performed based on a received indication of a reference number of resources, but do not disclose this reference number of resources is based on the direction of the communication link. Furthermore, it would not be obvious for one or ordinary skill in the art at the time of filing to combine such features so as to obtain the features as recited in the instant claims.  The closest prior arts Kim, Li, and You, fail to teach the features as recited in claims 2 and 15. The cited references fail to anticipate or render the above limitations in combination with all the recited limitations of claims 2 and 15 obvious, over any of the prior art of record, alone or in combination. The remaining claims depend on claims 2 and 15 respectively and are allowable based upon their dependence.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAAD KHAWAR whose telephone number is (571)272-7948.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on (571)-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAAD KHAWAR/             Primary Examiner, Art Unit 2412